       Case 4:20-cr-06029-SAB     ECF No. 43   filed 10/21/20   PageID.49 Page 1 of 7




 1   William D. Hyslop
 2   United States Attorney
     Eastern District of Washington                                            FILED IN THE
 3   Stephanie Van Marter                                                  U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

 4   Assistant United States Attorney
     Post Office Box 1494                                             Oct 21, 2020
 5   Spokane, WA 99210-1494                                               SEAN F. MCAVOY, CLERK


 6   Telephone: (509) 353-2767
 7
                       UNITED STATES DISTRICT COURT
 8                FOR THE EASTERN DISTRICT OF WASHINGTON
 9
     UNITED STATES OF AMERICA,
10                                              4:20-CR-6029-SAB-1
11                              Plaintiff,     INDICTMENT
12
                  v.                           Vio: 18 U.S.C. § 371
13                                                  Conspiracy to Provide Prohibited
14   LANCE HORNTVEDT,                               Objects to an Inmate of a Prison
                                                    (Count 1)
15
16                                                   18 U.S.C. § 1791(a)(1), (b)(1),
17                                                   (b)(2), (b)(3), (b)(4), (c)
                                                     Attempt to Provide Prohibited
18                                                   Objects to an Inmate of a Prison
19                                                   (Count 2)
20
                             Defendants.             18 U.S.C. § 1791(a)(2), (b)(1), (c)
21                                                   Inmate in Possession of a
22                                                   Prohibited Object
                                                     (Count 3)
23
24                                                   18 U.S.C. § 1791(a)(1), (b)(4)
                                                     Providing a Prohibited Object to
25
                                                     an Inmate of a Prison
26                                                   (Count 4, 6)
27
                                                     18 U.S.C. § 1791(a)(2), (b)(4), (c)
28                                                   Inmate in Possession of a
                                                     Prohibited Object
                                                     (Count 5, 9)
     INDICTMENT – 1
       Case 4:20-cr-06029-SAB      ECF No. 43    filed 10/21/20   PageID.50 Page 2 of 7




 1
 2                                                     18 U.S.C. § 1791(a)(2), (b)(3), (c)
                                                       Inmate in Possession of a
 3                                                     Prohibited Object
 4                                                     (Count 7, 8)
 5
           The Grand Jury charges:
 6
 7                               GENERAL ALLEGATIONS

 8         1.      At all times relevant to this Indictment, the Benton County Jail was a
 9   facility in which persons are held in custody by direction of and pursuant to a
10   contract and agreement with the Attorney General. The Benton County Jail is
11   located in the Eastern District of Washington in Benton County, Washington.
12         2.      At all time relevant to this Indictment, Defendant
13   was a Benton County Jail Corrections Officer.
14         3.      At all times relevant to this Indictment, inmates of the Benton County
15
     Jail were prohibited from possessing and using cellular telephones and controlled
16
     substances, including: methamphetamine, heroin, buprenorphine (Suboxone), and
17
     marijuana.
18
           4.      At all times relevant to this Indictment, Defendants LANCE
19
     HORNTVEDT,
20
                were inmates of the Benton County Jail.
21
22         5.      At all times relevant to this Indictment, Defendants

23                                                                        were not inmates
24   of the Benton County Jail and were not otherwise in custody.
25         6.      The object of the conspiracy was for the Defendants to introduce
26   cellular telephones and controlled substances, including: methamphetamine,
27   heroin, buprenorphine (Suboxone), and marijuana into the Benton County Jail.
28         7.      Beginning on a date unknown, but by December 2019, and continuing
     until on or about April 21, 2020, in furtherance of the conspiracy and to effect the

     INDICTMENT – 2
        Case 4:20-cr-06029-SAB      ECF No. 43    filed 10/21/20     PageID.51 Page 3 of 7




 1   objects thereof, Defendant LANCE HORNTVEDT utilized cellular telephones, jail
 2   communications and text applications to facilitate, communicate, instruct, direct,
 3   and order Defendants
 4                 to provide Defendant                            with cellular telephones
 5   and controlled substances, to wit, methamphetamine, heroin, buprenorphine
 6
     (Suboxone), and marijuana. Defendant                              in turn provided the
 7
     cellular telephones and controlled substances, to wit, methamphetamine, heroin,
 8
     buprenorphine (Suboxone), and marijuana, to Defendant LANCE HORNTVEDT
 9
     in the Benton County Jail. Defendant LANCE HORNTVEDT then further
10
     distributed the cellular telephones and controlled substances, to wit,
11
12   methamphetamine, heroin, buprenorphine (Suboxone), and marijuana, to

13
14   Defendant LANCE HORNTVEDT also retained and used some of the cellular
15   telephones and controlled substances, to wit, methamphetamine, heroin,
16   buprenorphine (Suboxone), and marijuana, for his own use.
17                                          COUNT 1
18         8.     The Grand Jury repeats and realleges Paragraphs 1 through 5 of this
19   Indictment as if fully set forth herein.
20
           9.     Beginning on a date unknown, but by December 2019, and continuing
21
     until on or about April 21, 2020, in the Eastern District of Washington, the
22
     Defendants, LANCE HORNTVEDT,
23
24
                                                 did knowingly and intentionally combine,
25
     conspire, confederate and agree together with each other and with other persons,
26
27   both known and unknown, to commit the following offense against the United

28   States to wit: possessing and providing prohibited objects as defined by 18 U.S.C.
     § 1791(d)(1), (A), (B), (C) and (F) to inmates at the Benton County Jail, a facility

     INDICTMENT – 3
        Case 4:20-cr-06029-SAB       ECF No. 43   filed 10/21/20   PageID.52 Page 4 of 7




 1   in which persons are held in custody by direction of and pursuant to a contract and
 2   agreement with the Attorney General, to wit: controlled substances, including:
 3   methamphetamine, heroin, buprenorphine (Suboxone), marijuana and cellular
 4   telephones, in violation of 18 U.S.C. § 1791(a)(1), (a)(2), (b)(1), (b)(2) (b)(3),
 5   (b)(4) and (c), all in violation of 18 U.S.C. § 371.
 6
                                     Object of the Conspiracy
 7
            10.    The Grand Jury repeats and realleges Paragraph 6 of this Indictment
 8
     as if fully set forth herein.
 9
                                       Manner and Means
10
            11.    The Grand Jury repeats and realleges Paragraph 7 of this Indictment
11
12   as if fully set forth herein.

13                                         Overt Acts
14          12.    In furtherance of said conspiracy and to effect the object thereof, the
15   Defendants and their co-conspirators committed the acts set forth in Count 2
16   through Count 9 as set forth below.
17          13.    All of which is in violation of U.S.C. § 18 U.S.C. § 371.
18                                         COUNT 2
19          14.    Beginning on a date unknown, but by December 8, 2019, and
20
     continuing until on or about April 21, 2020, the Defendants,
21
22
     attempted to provide prohibited objects defined by 18 U.S.C. § 1791(d)(1)(A), (B),
23
     (C), (F), to wit: controlled substances, including: methamphetamine, heroin,
24
     buprenorphine (Suboxone), marijuana and cellular phones, to an inmate at the
25
     Benton County Jail, a facility in which persons are held in custody by direction of
26
27   and pursuant to a contract and agreement with the Attorney General, in violation of

28   18 U.S.C. § 1791(a)(1), (b)(1), (b)(2), (b)(3), (b)(4) and (c).



     INDICTMENT – 4
       Case 4:20-cr-06029-SAB        ECF No. 43   filed 10/21/20   PageID.53 Page 5 of 7




 1                                         COUNT 3
 2         15.    On or about January 29, 2020, in the Eastern District of Washington,
 3   the Defendant,                          an inmate of Benton County Jail, a facility
 4   in which persons are held in custody by direction of and pursuant to a contract and
 5   agreement with the Attorney General, possessed and attempted to possess a
 6
     prohibited object, to wit a narcotic drug, methamphetamine, as defined by 18
 7
     U.S.C. § 1791(d)(1)(C), in violation of 18 U.S.C. § 1791(a)(2), (b)(1) and (c).
 8
                                           COUNT 4
 9
           16.    On or between December 12, 2019 and February 2, 2020, in the
10
     Eastern District of Washington, the Defendants,
11
12                           , provided a prohibited object, to wit a cellular telephone as

13   defined by 18 U.S.C. § 1791(d)(1)(F) further described as a black LG smart phone
14   model number, LML212VL, International Mobile Equipment Identity (IMEI)
15   number as 355987109283621, Serial number: 911VTYK1931362, to LANCE
16   HORNTVEDT, an inmate at the Benton County Jail, a facility in which persons
17   are held in custody by direction of and pursuant to a contract and agreement with
18   the Attorney General, in violation of 18 U.S.C. § 1791(a)(1) and (b)(4).
19                                         COUNT 5
20
           17.    On or about February 2, 2020, in the Eastern District of Washington,
21
     the Defendant, LANCE HORNTVEDT, an inmate of Benton County Jail, a facility
22
     in which persons are held in custody by direction of and pursuant to a contract and
23
     agreement with the Attorney General possessed or attempted to possess a
24
     prohibited object, to wit a cellular telephone as defined by 18 U.S.C.
25
     § 1791(d)(1)(F) further described as a black LG smart phone model number,
26
27   LML212VL, International Mobile Equipment Identity (IMEI) number as

28   355987109283621, Serial number: 911VTYK1931362, in violation of 18 U.S.C.
     § 1791(a)(2), (b)(4) and (c).

     INDICTMENT – 5
       Case 4:20-cr-06029-SAB     ECF No. 43      filed 10/21/20   PageID.54 Page 6 of 7




 1                                        COUNT 6
 2         18.    On or between February 24, 2020 and April 21, 2020, in the Eastern
 3   District of Washington, the Defendants,
 4            provided a prohibited object, to wit a cellular telephone as defined by 18
 5   U.S.C. § 1791(d)(1)(F) further described as a black LG cellular phone bearing
 6
     IMEI:353566111505544, to                               , an inmate at the Benton
 7
     County Jail, a facility in which persons are held in custody by direction of and
 8
     pursuant to a contract and agreement with the Attorney General, in violation of 18
 9
     U.S.C. § 1791(a)(1) and (b)(4).
10
                                          COUNT 7
11
12         19.    On or about February 28, 2020, in the Eastern District of Washington,

13   the Defendant,                         an inmate of Benton County Jail, a facility
14   in which persons are held in custody by direction of and pursuant to a contract and
15   agreement with the Attorney General possessed and attempted to possess a
16   prohibited object, to wit, marijuana as defined by 18 U.S.C. § 1791(d)(1)(B), in
17   violation of 18 U.S.C. § 1791(a)(2), (b)(3) and (c).
18                                        COUNT 8
19         20.    On or about February 28, 2020, in the Eastern District of Washington,
20
     the Defendant,                       , an inmate of Benton County Jail, a facility in
21
     which persons are held in custody by direction of and pursuant to a contract and
22
     agreement with the Attorney General possessed a prohibited object, to wit,
23
     buprenorphine (Suboxone) as defined by 18 U.S.C. § 1791(d)(1)(B), in violation
24
     of 18 U.S.C. § 1791(a)(2), (b)(3) and (c).
25
                                          COUNT 9
26
27         21.    On or about April 21, 2020, in the Eastern District of Washington, the

28   Defendant,                        , an inmate of Benton County Jail, a facility in
     which persons are held in custody by direction of and pursuant to a contract and

     INDICTMENT – 6
       Case 4:20-cr-06029-SAB     ECF No. 43    filed 10/21/20   PageID.55 Page 7 of 7




 1   agreement with the Attorney General possessed and attempted to possess a
 2   prohibited object, to wit a cellular telephone as defined by 18 U.S.C.
 3   § 1791(d)(1)(F) further described as a black LG cellular phone bearing IMEI:
 4   353566111505544, in violation of 18 U.S.C. § 1791(a)(2), (b)(4) and (c).
 5         DATED this ___day of October 2020.
 6
 7                                             A TRUE BILL

 8
 9                                             __________________________
                                               Foreperson
10
11
12
13   William D. Hyslop
14   United States Attorney
15
16
17   Stephanie Van Marter
     Assistant United States Attorney
18
19
20
21
22
23
24
25
26
27
28



     INDICTMENT – 7
